DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “Artificial Intelligence(AI) platform”, “dialog manager”, “AI manager”, “director” in claims 1 and 25 that interpreted as software tools/modules stored in memory and executed by a processor (see instant specification, para. [0004]; para. [0076]; para. [0080]; para. [0087]; para. [0089]).
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This is neither a rejection of nor an objection to the claims.

Claim Objections
Claims 1, 3, 9 and 10 are objected to because of the following informalities: Claim 1 recites “interpreted instances,: and…” in line 15, Claim 3 recites “the AI manager to updated a…”, Claim 9 recites “output instances of actions”, Claim 10 recites “the select to bridge the…”. These should respectively be “interpreted instances; and…”, “the AI manager to updater actions” and “the selection to bridge the…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.    Claims 1-3, 5-7, 9-16, 18-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al US PGPUB 2019/0370342 A1 (“Luke”) in view of Talmor et al US PGPUB 2019/0043106 A1 (“Talmor”) 
          Per Claim 1, Luke discloses a computer system comprising: 
             a processor operatively coupled to a memory (fig. 1; fig. 5; para. [0148]); 
            an artificial intelligence (AI) platform in communication with the processor, the AI platform having tools to direct performance of a dialog system, the tools comprising: a dialog manager to receive natural language (NL) related to interaction with an automated virtual dialog agent of the dialog system, the NL comprising one or more dialog events, each dialog event including one or more input instances (fig. 1; fig. 5; The set of atomic operators 140 are effectively reserved words that, when identified, cause a particular operation execution…, para. [0024]; A script 570 includes a sequence of atomic operators 580 and natural language inputs…, para. [0149]);
           an AI manager, operatively coupled to the dialog manager, to apply the received dialog event to a learning program, the application including the learning program to: interpret the one or more input instances (para. [0033]); 
          identify a knowledge gap associated with one or more of the interpreted instances,(para. [0131]); and
            dynamically generate one or more alternative knowledge items to bridge the knowledge gap (By prompting clarification to a user for unknown concepts, the system can “fill in” knowledge gaps by prompting users …, para. [0131]; para. [0151]); and 
           a director to refine the automated virtual dialog agent in relation to the dialog event, the refinement corresponding to the bridged knowledge gap to improve performance of the dialog system (para. [0130]; Training can then be received from the user, and a mapping rule which maps the natural language input to a script can be stored. The conversational agent training module can then be configured to execute the script per the user's training, para. [0157])
           Luke does not explicitly disclose each dialog event including one or more corresponding output instances or actions or to: interpret the one or more output instances or actions
          However, these features are taught by Talmor:
          each dialog event including one or more corresponding output instances or actions (para. [0106])
          to: interpret the one or more input instances and output instances or actions (the networking system 104 trains the chatbot to identify multiple pairs of common inputs and common responses in a common sequence from among the conversation exchanges…, para. [0106])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the system of Luke in arriving at “each dialog event including one or more corresponding output instances or actions” and “to: interpret the one or more output instances or actions”, because such combination would have resulted in create a chatbot that can immediately respond to a user's inquiries as well as to tailor automated exchanges (Talmor, Abstract)
          Per Claim 2, Luke in view of Talmor discloses the computer system of claim 1, 
             Talmor discloses the learning program to analyze multiple pairs of input and output of the dialogue system, identify one or more features common among the multiple pairs, and leverage the identified one or more common features to solicit pieces of knowledge (para. [0096]; After identifying these repeated pairs of inputs and responses, the networking system 104 determines that the first and second repeated pairs of inputs and responses—and the collective repeated pairs of inputs and responses—exceed a sequence commonality threshold…, para. [0151]; the networking system 104 sometimes prompts an advertiser to provide missing information required to simulate some or all the common conversations …, para. [0152]).
         Per Claim 3, Luke in view of Talmor discloses the computer system of claim 1, 
              Luke discloses the AI manager to updated a corresponding domain knowledge with an explanation and the solicited pieces of knowledge (para. [0115]-[0122]).  
        Per Claim 5, Luke in view of Talmor discloses the computer system of claim 3,
            Luke discloses wherein the explanation is a relation between two or more concepts (para. [0115]-[0122]).  
          Per Claim 6, Luke in view of Talmor discloses the computer system of claim 1, 
                Luke discloses wherein the interpretation of the one or more input instances further comprises the AI manager to represent the dialog events in a model, and leverage the model to compare text of questions and determine any similarities and differences in terms of concept relations (para. [0123]-[0127])
              Talmor discloses to compare text of question answer pairs (para. [0088]).
          Per Claim 7, Luke in view of Talmor discloses the computer system of claim 6, 
              Luke discloses wherein the dynamic solicitation of pieces of knowledge extending the explanation further comprises the AI manager to generate one or more questions from the determined similarities and differences, present the generated one or more questions through the dialog system, and receive at least one answer to the generated one or more questions, the answer functioning as an indicator to the identified knowledge gap (para. [0031]; para. [0071]-[0072]; para. [0123]-[0127]).                     
        Per Claim 9, Luke in view of Talmor discloses the computer system of claim 1, 
            Luke discloses where identification of the knowledge gap includes the AI manager to determine when the one or more input instances comprises one or more concepts absent from the one or more corresponding output instances of actions (para. [0031]; para. [0131]; para. [0152]). 
       Per Claim 10, Luke in view of Talmor discloses the computer system of claim 1, 
           Luke discloses the AI manager to solicit selection of at least one of the one or more generated alternative knowledge items, the select to bridge the identified knowledge gap (para. [0072]). 
          Per Claim 11, Luke discloses a computer program product to support active learning, the computer program product comprising a computer readable storage medium having a program code embodied therewith, the program code executable by a processor to: 
             receiving natural language (NL) relating to interaction with an automated virtual dialog agent of a dialog system, the NL comprising one or more dialog events, each dialog event including one more input instances (fig. 1; fig. 5; The set of atomic operators 140 are effectively reserved words that, when identified, cause a particular operation execution…, para. [0024]; A script 570 includes a sequence of atomic operators 580 and natural language inputs…, para. [0149]);
           apply the received dialogue events to an artificial intelligence (AI) platform to: interpret the one or more input instances (para. [0033]);
           identify a knowledge gap associated with one or more of the interpreted instances (para. [0131]); and 
           dynamically generate one or more alternative knowledge items to bridge the knowledge gap (By prompting clarification to a user for unknown concepts, the system can “fill in” knowledge gaps by prompting users …, para. [0131]; para. [0151]); and 
          refine the automated virtual dialog agent in relation to the dialog event corresponding to the bridged knowledge gap to improve performance of the dialog system (para. [0130]; Training can then be received from the user, and a mapping rule which maps the natural language input to a script can be stored. The conversational agent training module can then be configured to execute the script per the user's training, para. [0157])
             Luke does not explicitly disclose each dialog event including one or more corresponding output instances or actions or to: interpret the one or more output instances or actions
          However, these features are taught by Talmor:
          each dialog event including one or more corresponding output instances or actions (para. [0106])
          to: interpret the one or more output instances or actions (the networking system 104 trains the chatbot to identify multiple pairs of common inputs and common responses in a common sequence from among the conversation exchanges…, para. [0106])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the product of Luke in arriving at “each dialog event including one or more corresponding output instances or actions” and “to: interpret the one or more output instances or actions”, because such combination would have resulted in create a chatbot that can immediately respond to a user's inquiries as well as to tailor automated exchanges (Talmor, Abstract)
          Per Claim 12, Luke in view of Talmor discloses the computer program product of claim 11, 
                Talmor discloses program code to analyze multiple pairs of input and output of the dialogue system, identify one or more features common among the multiple pairs, and leverage the identified one or more common features to solicit pieces of knowledge (para. [0096]; After identifying these repeated pairs of inputs and responses, the networking system 104 determines that the first and second repeated pairs of inputs and responses—and the collective repeated pairs of inputs and responses—exceed a sequence commonality threshold…, para. [0151]; the networking system 104 sometimes prompts an advertiser to provide missing information required to simulate some or all the common conversations …, para. [0152]). 
          Per Claim 13, Luke in view of Talmor discloses the computer program product of claim 11, 
            Luke discloses program code to enrich a corresponding domain knowledge with the explanation and the solicited pieces of knowledge (para. [0115]-[0122]).  
          Per Claim 14, Luke in view of Talmor discloses the computer program product of claim 11, 
             Luke discloses wherein the explanation is a relation between two or more concepts (para. [0115]-[0122]).   
           Per Claim 15, Luke in view of Talmor discloses the computer program product of claim 11, 
             Luke discloses wherein the program code to interpret the one or more input instances further comprises instructions to represent the dialog events in a model, and leverage the model to compare text of questions and determine any similarities and differences in terms of concept relations (para. [0123]-[0127])
            Talmor discloses to compare text of question answer pairs (para. [0088]).
           Per Claim 16, Luke in view of Talmor discloses the computer program product of claim 15, 
              Luke discloses wherein the program code to dynamically solicit pieces of knowledge extending the explanation further comprises instructions to generate one or more questions from the determined similarities and differences, present the generated one or more questions through the dialog system, and receive at least one answer to the generated one or more questions, the answer functioning as an indicator to the identified knowledge gap (para. [0031]; para. [0071]-[0072]; para. [0123]-[0127]).
          Per Claim 18, Luke discloses a computer-implemented method directed at performance of a dialog system, the method comprising: 
                receiving, by a processor of a computing device, natural language (NL) relating to interaction with an automated virtual dialog agent of a dialog system, the NL comprising one or more dialog events, each dialog event including one more input instances (fig. 1; fig. 5; The set of atomic operators 140 are effectively reserved words that, when identified, cause a particular operation execution…, para. [0024]; A script 570 includes a sequence of atomic operators 580 and natural language inputs…, para. [0149]);
              applying, by the processor, the received dialogue events to an artificial intelligence (AI) platform comprising a learning program, the applying comprising: interpreting the one or more input instances (para. [0033]);
           identifying a knowledge gap associated with one or more of the interpreted instances or actions (para. [0131]); and 
          dynamically generating one or more alternative knowledge items to bridge the knowledge gap (By prompting clarification to a user for unknown concepts, the system can “fill in” knowledge gaps by prompting users …, para. [0131]; para. [0151]); and 
            refining the automated virtual dialog agent in relation to the dialog event corresponding to the bridged knowledge gap to improve performance of the dialog system (para. [0130]; Training can then be received from the user, and a mapping rule which maps the natural language input to a script can be stored. The conversational agent training module can then be configured to execute the script per the user's training, para. [0157])
            Luke does not explicitly disclose each dialog event including one or more corresponding output instances or actions or the applying comprising: interpreting the one or more output instances or actions
          However, these features are taught by Talmor:
          each dialog event including one or more corresponding output instances or actions (para. [0106])
          the applying comprising: interpreting the one or more output instances or actions (the networking system 104 trains the chatbot to identify multiple pairs of common inputs and common responses in a common sequence from among the conversation exchanges…, para. [0106])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the method of Luke in arriving at “each dialog event including one or more corresponding output instances or actions” and “the applying comprising: interpreting the one or more output instances or actions”, because such combination would have resulted in create a chatbot that can immediately respond to a user's inquiries as well as to tailor automated exchanges (Talmor, Abstract).
           Per Claim 19, Luke in view of Talmor discloses the computer-implemented method of claim 18, 
              Talmor discloses the learning program analyzing multiple pairs of input and output of the dialogue system, identifying one or more features common among the multiple pairs, and leveraging the identified one or more common features to solicit pieces of knowledge (para. [0096]; After identifying these repeated pairs of inputs and responses, the networking system 104 determines that the first and second repeated pairs of inputs and responses—and the collective repeated pairs of inputs and responses—exceed a sequence commonality threshold…, para. [0151]; the networking system 104 sometimes prompts an advertiser to provide missing information required to simulate some or all the common conversations …, para. [0152]).
          Per Claim 20, Luke in view of Talmor discloses the computer-implemented method of claim 18, 
              Luke discloses enriching a corresponding domain knowledge with the explanation and the solicited pieces of knowledge (para. [0115]-[0122]).  
          Per Claim 22, Luke in view of Talmor discloses the computer-implemented method of claim 18, 
              Luke discloses wherein interpreting the one or more input instances further comprises represent the dialog events in a model, and leveraging the model to compare text of questions and determine any similarities and differences in terms of concept relations (para. [0123]-[0127])
           Talmor discloses to compare text of question answer pairs (para. [0088]).
           Per Claim 23, Luke in view of Talmor discloses the computer-implemented method of claim 22, 
                Luke disclose wherein dynamically soliciting pieces of knowledge extending the explanation further comprises generating one or more questions from the determined similarities and differences, presenting the generated one or more questions through the dialog system, and receiving at least one answer to the generated one or more questions, the answer functioning as an indicator to the identified knowledge gap (para. [0031]; para. [0071]-[0072]; para. [0123]-[0127]).
           Per Claim 25, Luke discloses a computer system comprising: 
                an artificial intelligence (AI) platform in communication with a processor, the AI platform having tools to direct performance of a dialog system, the tools comprising: a dialog manager to receive natural language (NL) related to interaction with an automated virtual dialog agent of the dialog system, the NL comprising one or more dialog events, each dialog event including one or more input instances (fig. 1; fig. 5; The set of atomic operators 140 are effectively reserved words that, when identified, cause a particular operation execution…, para. [0024]; A script 570 includes a sequence of atomic operators 580 and natural language inputs…, para. [0149]);
              an AI manager, operatively coupled to the dialog manager, to apply the received dialog event to a learning program (para. [0033]);
               the application including the learning program to: identify a knowledge gap between the one or more input instances (para. [0131]); and 
            dynamically generate one or more alternative knowledge items to bridge the knowledge gap (By prompting clarification to a user for unknown concepts, the system can “fill in” knowledge gaps by prompting users…, para. [0131]; para. [0151]); and
           a director to refine the automated virtual dialog agent, the refinement corresponding to the bridged knowledge gap (para. [0130]; Training can then be received from the user, and a mapping rule which maps the natural language input to a script can be stored. The conversational agent training module can then be configured to execute the script per the user's training, para. [0157])
           Luke does not explicitly disclose each dialog event including one or more corresponding output instances or actions or to: identify a knowledge gap between the one or more input instances and the one or more corresponding output instances 
          However, these features are taught by Talmor:
          each dialog event including one or more corresponding output instances (para. [0106])
          to: identify a knowledge gap between the one or more input instances and the one or more corresponding output instances (the networking system 104 trains the chatbot to identify multiple pairs of common inputs and common responses in a common sequence from among the conversation exchanges…, para. [0106]; para. [0152])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the product of Luke in arriving at “each dialog event including one or more corresponding output instances or actions” and “to: identify a knowledge gap between the one or more input instances and the one or more corresponding output instances”, because such combination would have resulted in create a chatbot that can immediately respond to a user's inquiries as well as to tailor automated exchanges (Talmor, Abstract).

2.    Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Talmor as applied to claims 3 and 19 above, and further in view of Allen et al US PGPUB 2019/0026654 A1 (“Allen”) 
           Per Claim 4, Luke in view of Talmor discloses the computer system of claim 3, 
                 Luke in view of Talmor does not explicitly disclose the AI manager to receive ground truth data to bootstrap the domain knowledge
                However, this feature is taught by Allen (para. [0029])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the system of Luke in arriving at “the AI manager to receive ground truth data to bootstrap the domain knowledge”, because such combination would have resulted in evaluating training data to improve system accuracy (Allen, para. [0013]; para. [0029])
         Per Claim 21, Luke in view of Talmor discloses the computer-implemented method of claim 19, 
             Luke in view of Talmor does not explicitly disclose receiving ground truth data to bootstrap the domain knowledge. 
           However, this feature is taught by Allen (para. [0029])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Talmor with the method of Luke in arriving at “receiving ground truth data to bootstrap the domain knowledge”, because such combination would have resulted in evaluating training data to improve system accuracy (Allen, para. [0013]; para. [0029]).          

Allowable Subject Matter
Claims 8, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658